         Case 2:17-cv-03038-SMB Document 70 Filed 01/25/19 Page 1 of 2



 1 Robert B. Zelms; Arizona Bar No. 018956
   rbz@manningllp.com
 2 Nishan J. Wilde; Arizona Bar No. 031447
   njw@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 3636 North Central Avenue, 11th Floor
   Phoenix, Arizona 85012
 5 Telephone: (602) 313-5469
   Facsimile: (602) 313-5499
 6
   Attorneys for Western Truck Insurance
 7 Services, Inc., Robert Dion and Jane Doe
   Dion
 8                     IN THE UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10 Madison Alley Transportation & Logistics,            Case No. 2:17-cv-3038-PHX-SMB
   Inc., a New York corporation,
11
                 Plaintiff,
12                                                      NOTICE OF DEPOSITION OF JULIA
           v.                                           MEISSNER
13
   Western Truck Insurance Services, Inc., a
14 California corporation, Robert Dion and
   Jane Doe Dion, husband and wife, John
15 Does and Jane Does I-X, ABC
   Partnerships I-X, ABC Limited Liability
16 Companies I-X, and XYZ Corporations I-
   X,
17
                 Defendants.
18
19            PLEASE TAKE NOTICE that, pursuant to Rule 30, Federal Rules of Civil Procedure,
20 testimony will be taken upon oral examination of the person whose name, or general
21 description sufficient to identify the person, and address are stated below, at the time and place
22 stated below, before an officer authorized by law to administer oaths.
23 PERSONS TO BE EXAMINED: JULIA MEISSNER
24 DATE/TIME OF DEPOSITION: February 7, 2019 @ 10:00 a.m.
25 PLACE OF DEPOSITION:                  MANNING & KASS
                                         ELLROD, RAMIREZ, TRESTER LLP
26                                       3636 North Central Avenue, Suite 1100
                                         Phoenix, Arizona 85012
27
28 COURT REPORTER:                       Veritext Reporting


     4826-1716-4934.1                               1
         Case 2:17-cv-03038-SMB Document 70 Filed 01/25/19 Page 2 of 2



 1
 2 DATED: January 25, 2019                   MANNING & KASS
                                             ELLROD, RAMIREZ, TRESTER LLP
 3
 4
 5                                           By:          s/ Nishan J. Wilde
 6                                                 Robert B. Zelms
                                                   Nishan J. Wilde
 7                                                 Attorneys for Defendants Western Truck
                                                   Insurance Services, Robert Dion and Jane Doe
 8                                                 Dion
 9
10                                    CERTIFICATE OF SERVICE
11            I hereby certify that on this 25th day of January 2019, I electronically filed the
12 foregoing, using the CM/ECF system, which served the following CM/ECF participants:
13 Robert T. Mills                           Veritext Reporting
   Sean A. Woods                             calendar-ins@veritext.com
14 ANGELINI MILLS WOODS +
   ORI LAW
15 5055 N. 12th Street, Suite 101
   Phoenix, AZ 85014
16 Attorneys for Plaintiff
17
     By /s/ Michelle R. Leach
18
19
20
21
22
23
24
25
26
27
28


     4826-1716-4934.1                              2
